FULL TEXT.
VICKERY, J.
This cause comes into this Court on a petition in error to the Municipal Court of the-City of Cleveland.
The sole question involved in the discussion of this case before the court, and the sole error complained of, was that the best evidence was not introduced. It seems that the plaintiffs in error owned some real property which was sold to the defendant in error, and' either the deed or the agreement recited that a certain portion of the taxes should be borne by the vendor the plaintiffs in error and not only borne, but paid by him. The title was transferred and defendant in error took possession of the property. When the taxes became due they were not paid by the plaintiffs in error and the defendant in error was called upon to pay the taxes. He thereupon brought the action to recover the money that he had thus been compelled to pay that the plaintiffs in error were liable for.
Now the plaintiffs in error admit this agreement and admit that the taxes should have been paid by them and admit that they did not pay them, the sole complaint being that, on the trial of the action instead of the defendant in error producing the tax books, which would be the best evidence, he claims he introduced a receipt signed by the County *773Treasurer, wMeh. set up that the taxes which had been levied and assessed upon this property had been paid by him.
We do not think that there is any merit in this defense. It is more than technical, and if we were to reverse eases where it is admitted that the liability exists, as it is admitted in this case, we would be doing at least a rash thing in the administration of the law. There was no question but what the tax bill was taken by the auditor from the books and that the bill was put in the hands of the county Treasurer and that the taxes were charged against this land, and the bill shows conclusively that they were paid by the defendant in error.
We think justice was done in this case, and the error, if any, was purely technical, and it would avail nothing to reverse the case if we were so disposed. However, we do not feel disposed to reverse the case, and it is affirmed.
(Levine, PJ. and Sullivan, J., concur in judgment.)